DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-10 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a luminous stick of emitting a three-dimensional image on the basis of an optical element comprising: a light emitting unit; a protective case enclosing the light emitting unit; and a handle part that supports the light emitting unit, wherein the light emitting unit includes a light emitting body that emits at least one color and include a plurality of sub-light emitting elements and a supporting member which accommodates the sub-light emitting elements, a rotating part that is positioned on a central axis of the light emitting body, a motor rotating the rotating part; and a control unit that generates a control signal for controlling a light emission position at which a specific color is to be emitted and a light emission angle at which the specific color is to be emitted on a rotation shaft in the light emitting body, and provides 
Claims 2-4 and 6-9 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 5 is allowed since the claim recites a luminous stick of emitting a three-dimensional image on the basis of an optical element comprising: a light emitting unit; a protective case enclosing the light emitting unit; and a handle part that supports 
Independent claim 10 is allowed since the claim recites an apparatus of emitting a three-dimensional image through rotation of an optical element comprising: a light emitting body that emits at least one color and include a plurality of sub-light emitting elements and a supporting member which accommodates the sub-light emitting elements; a protective case enclosing the light emitting body; a rotating part that is positioned on a central axis of the light emitting body; a motor rotating the rotating part and a control unit that generates a control signal for controlling a light emission position at which a specific color is to be emitted and a light emission angle at which the specific color is to be emitted on a rotation shaft in the light emitting body, and provides the control signal to the light emitting body, wherein the light emitting body includes a three-dimensional light emitting region of a three-dimensional shape according to rotation, wherein the three-dimensional light emitting region is formed at some regions on a surface of a three-dimensional structure formed by rotating the light emitting body and is formed near the center of the surface of the three-dimensional structure, the three-dimensional structure is a structure having a symmetrical shape with respect to a central axis thereof, the control unit controls the light emission position and the light emission angle so as to view another image of a specific object according to an angle of a person looking at the light emitting body when the specific object is reproduced through the rotation of the light emitting body, the rotating part connects an upper center of the supporting member with the protective case, and connects a lower center of the supporting member with the motor, so that a central axis of the supporting member is 
The closest prior art by Miyako (US Doc. No. 20130309940) discloses a hand-held 3D display comprising a rotating LED display and a motor controlled to display an image.  Miyako does not disclose a luminous stick of emitting a three-dimensional image on the basis of an optical element comprising: a light emitting unit; a protective case enclosing the light emitting unit; and a handle part that supports the light emitting unit, wherein the light emitting unit includes a light emitting body that emits at least one color and include a plurality of sub-light emitting elements and a supporting member which accommodates the sub-light emitting elements, a rotating part that is positioned on a central axis of the light emitting body, a motor rotating the rotating part; and a control unit that generates a control signal for controlling a light emission position at which a specific color is to be emitted and a light emission angle at which the specific color is to be emitted on a rotation shaft in the light emitting body, and provides the control signal to the light emitting body, the light emitting body includes a three-dimensional light emitting region of a three-dimensional shape according to rotation, wherein the three-dimensional light emitting region is formed at some regions on a surface of a three-dimensional structure formed by rotating the light emitting body and is formed near the center of the surface of the three-dimensional structure, the three-dimensional structure is a structure having a symmetrical shape with respect to a central axis thereof, the control unit controls the light emission position and the light emission angle so as to view another image of a specific object according to an angle of a person looking at the light emitting body when the specific object is reproduced through the rotation of the light emitting body, the rotating part connects an upper center of the supporting member with the protective case, and connects a lower center of the supporting member with the motor, so that a central axis of the supporting member is fixed at positions corresponding to both ends of the rotation shaft of the rotating part, the supporting member has a symmetrical shape with respect to the central axis, and the control unit is provided in a position adjacent to the plurality of sub-light emitting elements on the supporting member so as to rotate in the same direction together with the sub-light emitting elements, controls light emission color and light emission period of the sub-light emitting elements, and generates a control signal for the motor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spencer (US Doc. No. 20020146960) discloses a 3D display mounted on a writing implement.
Seder et al. (US Doc. No. 20140152672) discloses a hand-held 3D display with a rotating LED element.
Levy et al. (US Doc. No. 20150336020) discloses a 3D display including a rotating LED element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694